Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-14-00640-CR

                                        IN RE Marcus COOPER

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 17, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Marcus Cooper filed this pro se petition for writ of mandamus on September 10,

2014, complaining of the trial court’s failure to rule on three motions Cooper filed pro se in his

underlying criminal case. Relator has been appointed trial counsel to represent him in connection

with his pending criminal charges. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or

petitions filed in a criminal proceeding in which the defendant is represented by counsel. See

Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining




1
 This proceeding arises out of Cause No. 2014CR5570, styled The State of Texas v. Marcus Cooper, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                      04-14-00640-CR


to rule on any pro se motions filed in relator’s criminal proceeding. Accordingly, relator’s petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an application for leave to file his petition for writ of mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s motion for leave to file is denied as moot.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-